Case 1:19-cv-03185-MEH Document 73 Filed 09/09/21 USDC Colorado Page 1 of 19




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-03185-MEH

CONCEPCION RIOS,

       Plaintiff,
v.

LEPRINO FOODS COMPANY,

       Defendant.


                                             ORDER


Michael E. Hegarty, United States Magistrate Judge.

       Plaintiff Concepcion Rios (“Plaintiff”) was an employee of Leprino Foods Company

(“Defendant”). Plaintiff requested an accommodation to continue working through her pregnancy

and now alleges that Defendant did not provide her sought accommodation, the circumstances of

which are the subject of this lawsuit under Title VII of the Civil Rights Act of 1964, as amended

by the Pregnancy Discrimination Act of 1978 (“PDA”), 42 U.S.C. § 2000e et seq., and the Family

Medical Leave Act (“FMLA”), 29 U.S.C. § 2601 et seq. Plaintiff asserts two claims: (1) pregnancy

discrimination in violation of the PDA and (2) FMLA interference. Defendant filed a motion for

summary judgment (“Motion”) as to both of Plaintiff’s claims. ECF 57. For the reasons described

herein, the Motion is granted in part and denied in part.

                                      FINDINGS OF FACT

       The following are the Court’s findings of material facts that are relevant and either

undisputed or supported by the record, when viewed in the light most favorable to Plaintiff as the

non-moving party.
Case 1:19-cv-03185-MEH Document 73 Filed 09/09/21 USDC Colorado Page 2 of 19




       1.     Defendant is a privately held corporation headquartered in Colorado, which

manufactures cheese and dairy-related products. Exh. A ¶ 3, ECF 57-1. 1

       2.     Defendant maintains a Harassment Prevention Policy and anti-discrimination

standards that prohibit unlawful discrimination and harassment in the workplace. Exh. B, ECF

57-2; Exh. C at 30:11–31:4, ECF 57-3.

       3.     Defendant also maintains a Policy Regarding Reasonable Accommodation for

Individuals with Disabilities. Defendant analyzed pregnancy-related requests in the same manner

as other requests for accommodation, even though the policy does not mention pregnancy. It

reviewed each request individually to see if a reasonable accommodation could be made that would

not cause an undue hardship on other employees and/or company operations. Exh. A ¶ 4; Exh. C

at 34:11–24; Exh. E at 25:20–27:6, ECF 57-5.

       4.     In determining whether a request for accommodations is reasonable, multiple

factors Defendant considers, including, but not limited to, the duties required by the worker’s

position, the restriction which requires the accommodation, the duration of the requested

accommodation, which shift the worker is on, and staffing levels at the time, which could involve

taking production demands into account. Exh. A ¶ 4.

       5.     During Plaintiff’s employment, Defendant also maintained a Leave of Absence

Policy governing an employee’s time off work. This policy covers leave for any reason including,

but not limited to, FMLA. Exh. F, ECF 57-6; Exh. C at 43:18–44:14.

       6.     Defendant regularly provides training to its employees, including its supervisors,

managers, and human resources personnel regarding its equal opportunity practices, including its




1
 The Court notes that it incorporated Plaintiff’s statement of facts when appropriate. However,
many facts were either disputed or not material to the Court’s analysis.


                                               2
Case 1:19-cv-03185-MEH Document 73 Filed 09/09/21 USDC Colorado Page 3 of 19




prohibition of harassment, discrimination, and retaliation. Company representatives were also

informed regarding leave of absence options and the processes regarding accommodations for

medical conditions. Exh. C at 30:8–34:7, 34:11–24, 43:18–44:18.

       7.      Plaintiff began working at Defendant’s Fort Morgan, Colorado facility in 2014 as

a General Laborer. Exh. G at 25:6-13, 42:19–24, ECF 57-7.

       8.      Approximately three or four months after being hired as a General Laborer, Plaintiff

bid for and was promoted to the position of Break Relief Operator in the Processing Department.

Id. at 42:19–43:6.

       9.      At the Fort Morgan facility, Plaintiff’s position required her to perform the job

duties of six other positions within the Processing Department on a rotating basis to allow those

operators to take breaks. As outlined in the Position Description for the Break Relief Operator,

the individual filling this role is expected to lift up to fifty pounds. Exh H, ECF 57-8; Exh. A ¶ 5.2

       10.     Plaintiff admits that in her role as a Break Relief Operator, she was required to be

able to lift up to fifty pounds. Exh. G at 179:17–23, 183:1–19.

       11.     Plaintiff admits that her role required her to lift thirty-pound boxes on a regular

basis, sometimes with no notice or ability to call someone over to help. Exh. G at 74:12–76:4. In

fact, Plaintiff asked her doctor to increase the amount she could lift to thirty pounds because of

this. Id. at 177:11–178:20. Plaintiff testified that in addition to other occasions, this occurred when

the palletizer robot at the end of the lines would break down. Normally, the robot would take the




2
 Plaintiff denies this fact by citing to the deposition testimony of other employees. Exh. 4 at 47:5–
21, 79:2–20, ECF 60-4; Exh. 5 at 47:7–9, ECF 60-5. While the cited testimony may show that
some individuals were assisted with lifting heavy items, the testimony does not controvert the
position description which indicates that an “operator must work in extremely cold, noisy, and
dusty environment with a moderate amount of lifting 50-pound weights.” Exh. H.


                                                  3
Case 1:19-cv-03185-MEH Document 73 Filed 09/09/21 USDC Colorado Page 4 of 19




boxes off the line and put them on a pallet; however, if the robot broke down, Plaintiff was required

to hand stack the boxes until the robot was fixed. Id. at 72:22–75:1.

          12.     In the summer of 2017, Plaintiff learned she was pregnant and due to deliver her

baby in April 2018. Exh. G at 11:20–22, 151:8–15. 3

          13.     In September or October 2017, Plaintiff experienced morning sickness and

migraines as a result of the pregnancy. Plaintiff chose to utilize FMLA leave at this time. Exh. G

at 154:17-155:2; Exh. I, ECF 57-9.

          14.     In late November 2017, Plaintiff experienced complications with her pregnancy,

including bleeding and contractions. Plaintiff also took FMLA at this time when her treating

physician, Dr. Christine Black, put her on two weeks of bedrest. Exh. G at 156:18–157:19, 159:18–

25.

          15.     Plaintiff returned to work on December 13, 2017 with a note from Dr. Black

limiting her lifting to fifteen pounds for the duration of her pregnancy (approximately four

months). Exh. G at 161:3–162:6.

          16.     All positions in the Processing Department for which Plaintiff was qualified,

including Break Relief Operators and General Laborer positions, required lifting in excess of

twenty pounds. Exh J at 10:4–13:24, ECF 57-10; Exh. K, ECF 57-11. In fact, the General Laborer

position had an average lifting requirement of twenty-three pounds. Exh. K at 2.

          17.     Upon her return, Plaintiff met with the Manager of the Processing Department,

Manley Frisbie, and Julia Lambert, Human Resources Supervisor at the Fort Morgan plant and

provided them with a note from Dr. Black, with a lifting restriction of fifteen pounds. Mr. Frisbie

and Ms. Lambert asked Plaintiff to obtain more information. They provided here with a job



3
    Despite these citations not being exactly on point, Plaintiff admits this fact.


                                                     4
Case 1:19-cv-03185-MEH Document 73 Filed 09/09/21 USDC Colorado Page 5 of 19




description that they wanted signed by the doctor. Exh. G at 162:9–163:14, 175:6–20; Exh. L at

56:16–62:9, ECF 57-12.

       18.     Upon Plaintiff’s request, Dr. Black increased her lifting restriction from fifteen

pounds to twenty pounds. Plaintiff inquired if Dr. Black could increase the lifting restriction up to

thirty pounds because of her need to lift the thirty-pound boxes on a regular basis, but Dr. Black

refused. Exh. G at 177:11–178:20. 4

       19.     On December 18, 2017, Plaintiff again met with Mr. Frisbie and Ms. Lambert and

provided them with her doctor’s twenty-pound lifting restriction. At the meeting, Mr. Frisbie

relayed his determination that her lifting restrictions could not be accommodated. He expressed

concern that he could not live with anything happening to Plaintiff or her baby if she continued to

work, given her doctor’s restrictions. Id. at 189:14–192:22, Exh. L at 56:16–62:9, 67:4–18.

       20.     During this meeting and at all times after, Plaintiff did not request to be transferred

to any other position, including General Laborer. Exh. G at 188:18–192:11, 194:13–19.

       21.     Following the meeting, Plaintiff contacted Defendant’s third-party administrator,

Aetna, to get Defendant’s suggested accommodation of FMLA leave and Short-Term Disability

benefits. Id. at 195:17–196:25.

       22.     Plaintiff remained on leave and received Short-Term Disability until May 20, 2018

(approximately six weeks after the birth of her son). Exh. N, ECF 57-14. In total, Plaintiff received

60% of her pay for six months, the maximum benefits allowed under that policy. Exh. G at

195:17–196:18; Exh. F at 2–3.

       23.     Plaintiff’s son was born on April 8, 2018. Exh. G at 228:13–17.



4
  Plaintiff denies this fact, but her own citation shows that Plaintiff requested an increase in the
restriction. Exh. G at 167:23–24 (“So I told her if she could give me the note saying that it was 20
pounds.”).


                                                 5
Case 1:19-cv-03185-MEH Document 73 Filed 09/09/21 USDC Colorado Page 6 of 19




        24.     Plaintiff exhausted her FMLA leave on February 20, 2018. Exh. O, ECF 57-15.

        25.     While Plaintiff’s Short-Term Disability benefits ended on May 20, 2018, when her

doctor declared that she was able to return to work with no restrictions, Plaintiff chose to remain

off work until July 2, 2018 so as to care for her newborn. Exh. G at 228:13–229:3.

        26.     After several months on leave, Defendant reinstated Plaintiff to her same position

as Break Relief Operator when she eventually returned to work on July 2, 2018. Id. at 229:22–

230:11. 5

        27.     In May 2019, Defendant provided lifting restriction accommodations for a non-

pregnant Break Relief Operator in the Processing Department, Cassie Hornecker. Ms. Hornecker

had a personal medical issue which required no strenuous activity and no lifting greater than five

pounds for two weeks. Exh. A ¶ 7; Exh. P, ECF 57-16.

        28.     Primarily because Ms. Hornecker was still in training for the Break Relief Operator

position, and she was merely doing e-learning and shadowing other operators (which did not

require lifting), Defendant was able to accommodate her request. Exh. A ¶ 8. 6

        29.     On two occasions, Defendant accommodated Kayla Del Campo, another Break

Relief Operator in the Processing Department, for lifting restrictions due to pregnancy, once in

2019 and again in 2021. Ms. Del Campo worked a different shift than Plaintiff, which involved

some different responsibilities and lifting requirements. Further, Ms. Del Campo first requested an




5
  The Court notes that paragraph thirty-two of the Complaint indicates that Plaintiff was fired
sometime after returning to work. Compl. ¶ 32. However, the Complaint makes no allegation of
discrimination arising from that termination.
6
  Plaintiff’s denial of this fact violated this Court’s Practice Standards, requiring that “[e]ach denial
[of a fact] shall be accompanied by a brief factual explanation and a specific reference to evidence
in the record supporting the denial.” Practice Standards § III.F.


                                                   6
Case 1:19-cv-03185-MEH Document 73 Filed 09/09/21 USDC Colorado Page 7 of 19




accommodation several months after Plaintiff. Defendant considered this (and every other) request

in light of the circumstances at the time of the request. Exh. A ¶ 9.

                                          LEGAL STANDARDS

       A motion for summary judgment serves the purpose of testing whether a trial is required.

Heideman v. S. Salt Lake City, 348 F.3d 1182, 1185 (10th Cir. 2003). A court shall grant summary

judgment if the pleadings, depositions, answers to interrogatories, admissions, or affidavits show

there is no genuine issue of material fact, and the moving party is entitled to judgment as a matter

of law. Fed. R. Civ. P. 56(c). A fact is material if it might affect the outcome of the suit under the

governing substantive law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).

       The moving party bears the initial responsibility of providing to the court the factual basis

for its motion. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). “[W]here the moving party

has the burden of proof—the plaintiff on a claim for relief or the defendant on an affirmative

defense—his[, her, or its] showing must be sufficient for the court to hold that no reasonable trier

of fact could find other than for the moving party.” Leone v. Owsley, 810 F.3d 1149, 1153 (10th

Cir. 2015) (quoting Calderone v. United States, 799 F.2d 254, 259 (6th Cir. 1986)). “In other

words, the evidence in the movant’s favor must be so powerful that no reasonable jury would be

free to disbelieve it. Anything less should result in denial of summary judgment.” Id. at 1154

(quoting 11 Moore’s Federal Practice, § 56.40[1][c] (Matthew Bender 3d Ed. 2015)). Only

evidence for which the content and substance are admissible may be considered when ruling on a

motion for summary judgment. Johnson v. Weld Cty., Colo., 594 F.3d 1202, 1210 (10th Cir. 2010).

       If the movant properly supports a motion for summary judgment, the non-moving party

has the burden of showing there are issues of material fact to be determined. Celotex, 477 U.S. at

322. That is, the opposing party may not rest on the allegations contained in his complaint but




                                                  7
Case 1:19-cv-03185-MEH Document 73 Filed 09/09/21 USDC Colorado Page 8 of 19




must respond with specific facts showing a genuine factual issue for trial. Fed. R. Civ. P. 56(e);

Scott v. Harris, 550 U.S. 372, 380 (2007) (“The mere existence of some alleged factual dispute

between the parties will not defeat an otherwise properly supported motion for summary judgment;

the requirement is that there be no genuine issue of material fact.”); see also Hysten v. Burlington

N. & Santa Fe Ry., 296 F.3d 1177, 1180 (10th Cir. 2002). These specific facts may be shown “‘by

any of the kinds of evidentiary materials listed in Rule 56(c), except the mere pleadings

themselves.’” Pietrowski v. Town of Dibble, 134 F.3d 1006, 1008 (10th Cir. 1998) (quoting

Celotex, 477 U.S. at 324); see Mountain Highlands, LLC v. Hendricks, 616 F.3d 1167, 1170 (10th

Cir. 2010) (“On those issues for which it bears the burden of proof at trial, the nonmovant “must

go beyond the pleadings and designate specific facts so as to make a showing sufficient to establish

the existence of an element essential to [its] case in order to survive summary judgment.”) (quoting

Cardoso v. Calbone, 490 F.3d 1194, 1197 (10th Cir. 2007)). “The court views the record and

draws all inferences in the light most favorable to the non-moving party.” Pepsi-Cola Bottling Co.

of Pittsburg, Inc. v. PepsiCo, Inc., 431 F.3d 1241, 1255 (10th Cir. 2005).

                                           ANALYSIS

I.     Pregnancy Discrimination

       Plaintiff asserts a PDA claim for disparate treatment. “[A] plaintiff can prove disparate

treatment either by (1) direct evidence that a workplace policy, practice, or decision relies

expressly on a protected characteristic, or (2) sing the burden-shifting framework set forth

in McDonnell Douglas [Corp. v. Green, 411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973)].”

EEOC v. TriCore Reference Labs., 849 F.3d 929, 941 (10th Cir. 2017) (citation omitted). Plaintiff

does not contend there is any direct evidence; thus, the Court will consider only indirect evidence

under the McDonnell Douglas framework.




                                                 8
Case 1:19-cv-03185-MEH Document 73 Filed 09/09/21 USDC Colorado Page 9 of 19




         Under that framework, the plaintiff must first make out a prima facie case of

discrimination. Young v. United Parcel Service, Inc., 575 U.S. 206, 228 (2015). If the plaintiff

does so, the burden then shifts to the defendant to provide a legitimate, nondiscriminatory reason

for its actions. Id. at 229. If the defendant satisfies that requirement, then the burden shifts back

to the plaintiff to demonstrate that the defendant’s proffered reason is in fact pretextual. Id.

         A.      Prima Facie Case

         As an initial matter, the parties disagree about the proper legal test for a PDA prima facie

case. Defendant cites to a prior ruling from this Court utilizing a three-step test: a prima facie

case exists when (1) the plaintiff belongs to the protected class, (2) the plaintiff suffered an adverse

employment action, and (3) the adverse action occurred under circumstances giving rise to an

inference of discrimination. Ali v. Jerusalem Restaurant, Inc., No. 14-cv-00933-MEH, 2015 WL

1384372, at *4 (D. Colo. Mar. 23, 2015) (citing Barlow v. C.R. England, Inc., 703 F.3d 497, 505

(10th Cir. 2012)). Conversely, Plaintiff points to the four-step test articulated in Young: a plaintiff

makes a prima facie case by showing that (1) the plaintiff belongs to the protected class, (2) the

plaintiff sought accommodation, (3) the defendant did not accommodate her, and (4) the defendant

accommodated “[other persons not so affected but] similar in their ability or inability to work.”

575 U.S. at 229; 42 U.S.C. § 2000e(k). While Defendant is correct that the three-step test was

used in PDA cases, including in Ali, that changed with the Supreme Court’s ruling in Young. 7 See

Legg v. Ulster Cnty., 820 F.3d 67, 73 (2d Cir. 2016) (noting that “the Court established a modified

McDonnell Douglas analysis” in Young). Thus, the Court will apply the Young standard.

         The plaintiff’s prima facie burden for PDA disparate treatment claims is “not onerous.”

Young, 575 U.S. at 228. The plaintiff may establish a prima facie case “by ‘showing actions taken



7
    In fact, Ali was decided two days before the Supreme Court issued the Young decision.


                                                   9
Case 1:19-cv-03185-MEH Document 73 Filed 09/09/21 USDC Colorado Page 10 of 19




 by the employer from which one can infer, if such actions remain unexplained, that it is more likely

 than not that such actions were based on a discriminatory criterion illegal under’ Title VII.” Id.

         Here, it is undisputed that Plaintiff is a member of the protected class. Nor can it be

 reasonably disputed that Plaintiff sought an accommodation. Because Defendant argues the old,

 three-step test, it does not reach the third element of whether Defendant failed to accommodate

 Plaintiff.   However, the record demonstrates the Plaintiff did not receive her requested

 accommodation of having others help her lift things. Exh. G at 189:14–192:22. This is enough to

 establish the third element of Plaintiff’s prima facie case. Similarly, Defendant does not exactly

 argue how Plaintiff fails to meet the fourth element; however, Defendant does contend that

 Plaintiff cannot establish discriminatory intent because Defendant accommodated other pregnant

 individuals. But the Court finds this analysis more appropriate for the pretext inquiry. At this

 stage, Plaintiff need only assert that Defendant accommodated others similar in ability or inability

 to work. Defendant admits that it accommodated Ms. Hornecker, a Break Relief Operator, with

 non-pregnancy related lifting restrictions. Mot. at 13; Exh. A ¶ 7. Because Plaintiff’s burden at

 this stage is “not onerous,” the Court finds that the fourth element is satisfied, and Plaintiff has

 established her prima facie case.

         B.     Legitimate, Nondiscriminatory Reason

         Defendant states that it “could not provide accommodations for Plaintiff’s lifting restriction

 at the time of her request, and instead offered her a leave of absence with significant Short-Term

 Disability benefits.” Mot. at 14. In conclusory fashion, Plaintiff asserts that Defendant “provided

 no legitimate, nondiscriminatory reason for denying the accommodation.” Resp. at 27. The bulk

 of her argument suggests that she actually challenges summary judgment based on pretext. Id. at

 1 (“Summary judgment is inappropriate in this case because Plaintiff has established a prima facie




                                                  10
Case 1:19-cv-03185-MEH Document 73 Filed 09/09/21 USDC Colorado Page 11 of 19




 case . . . and the Defendant’s alleged legitimate nondiscriminatory reason . . . is merely pretext for

 pregnancy discrimination.”). Indeed, Plaintiff’s argument following her assertion that Defendant

 provided no legitimate, nondiscriminatory reason suggests that Defendant’s proffered reason

 should not be believed. Id. at 27 (“Leprino could have accommodated [Plaintiff] in a variety of

 ways.”). But that is an argument on pretext. See DePaula v. Easter Seals El Mirador, 859 F.3d

 957, 970 (10th Cir. 2017). The Court perceives no substantive challenge to whether Defendant’s

 stated reason was legitimate and nondiscriminatory. Accordingly, the Court finds that Defendant

 has met its burden.

        C.      Pretext

        Generally, a plaintiff may demonstrate pretext by showing that “‘the proffered reason is

 factually false,’ or that ‘discrimination was a primary factor in the employer’s decision.’” Id. at

 970 (quoting Tabor v. Hilti, Inc., 703 F.3d 1206, 1218 (10th Cir. 2013)).             “This is often

 accomplished ‘by revealing weaknesses, implausibilities, inconsistencies, incoherences, or

 contradictions in the employer’s proffered reason, such that a reasonable fact finder could deem

 the employer’s reason unworthy of credence.’” Id. (quoting Tabor, 703 F.3d at 1216). The

 Supreme Court has held that, in the PDA context, a plaintiff may reach a jury on this issue “by

 providing evidence that the employer accommodates a large percentage of nonpregnant workers

 while failing to accommodate a large percentage of pregnant workers.” Young, 575 U.S. at 229–

 30. Plaintiff points to three alleged facts to demonstrate evidence of Defendant’s pretext: (1)

 Defendant failed to follow reasonable accommodation policies; (2) Defendant failed to consider

 moving Plaintiff to an open position; and (3) Mr. Frisbie’s emphasis on the amount of lifting

 required by Break Relief Operators is not credible. Resp. at 30–36.




                                                  11
Case 1:19-cv-03185-MEH Document 73 Filed 09/09/21 USDC Colorado Page 12 of 19




        However, in arguing these three, Plaintiff glosses over a critical aspect to this case. The

 record establishes that Defendant has accommodated other pregnant workers in the exact way that

 Plaintiff wished to be accommodated. In fact, Plaintiff admits that Defendant “accommodated

 other employees with similar lifting restrictions to [her], including Kayla Del Campo, a pregnant

 Break Relief Operator in the Processing Department with a 20-pound lifting restriction.” Resp. at

 16, ¶ 58; Exh. 3; Exh 4 at 76:1–5, 81:14–82:6. Plaintiff attempts to distinguish Ms. Del Campo’s

 situation by arguing that she worked the day shift which is a more strenuous shift in terms of

 lifting; put differently, Defendant was able to accommodate someone who needed more assistance

 than Plaintiff. Id. But focusing on the intensity of the shift misses the point. To establish her

 PDA claim, Plaintiff must demonstrate that Defendant’s reasons for its actions “give rise to an

 inference of intentional discrimination” based on Plaintiff’s pregnancy. Young, 575 U.S. at 299.

 The accommodation of another pregnant employee cuts strongly against the notion that Defendant

 was acting with an intent to discriminate on the basis of pregnancy.

        Plaintiff argues that the fact Defendant accommodated Ms. Del Campo does not defeat her

 claim because the “focus of Title VII discrimination ‘laws should be on individuals, not groups.’”

 Resp. at 28 (quoting Bostock v. Clayton Cnty., Georgia, 140 S. Ct. 1731, 1740 (2020)). Plaintiff

 is generally correct. However, the Supreme Court modified the McDonnell Douglas framework

 for PDA claims. Young, 575 U.S. at 299 (“This approach, though limited to the Pregnancy

 Discrimination Act context . . .”) (emphasis added). The Supreme Court has expressly told PDA

 plaintiffs that they may show pretext “by providing evidence that the employer accommodates a

 large percentage of nonpregnant workers while failing to accommodate a large percentage of

 pregnant workers.” Id. The example provided by the Court is that an employee could show that

 the employer “accommodates most nonpregnant employees with lifting limitations while




                                                12
Case 1:19-cv-03185-MEH Document 73 Filed 09/09/21 USDC Colorado Page 13 of 19




 categorically failing to accommodate pregnant employees with lifting restrictions.” Id. (emphasis

 added). This is an inherently group-focused analysis. And the evidence in this case shows that

 Defendant did not categorically fail to accommodate pregnant employees with lifting restrictions.

 See Aramburu v. Boeing Co., 112 F.3d 1404, 1406 n.4 (10th Cir. 1997) (“An employer’s similar

 or favorable treatment of protected employees does not support an inference of discriminatory

 animus.”).

        Additionally, some of Plaintiff’s other purported evidence of pretext fails to satisfy her

 burden. First, Plaintiff points to an alleged failure of Defendant to follow its accommodation

 policies. A primary issue with this argument is that Plaintiff relies heavily on an understanding

 that PDA claims contain the same elements as Americans with Disability Act (“ADA”) claims.

 For instance, Plaintiff complains that Defendant did not engage in a proper interactive process with

 her. However, Plaintiff has cited (and the Court has found) no caselaw suggesting that a PDA and

 an ADA claim involve the same analysis. The weight of authority suggests that this is not the

 case, even post-Young. See Luke v. CPlace Forest Park SNF, L.L.C., 747 F. App’x 978, 979 (5th

 Cir. 2019) (analyzing PDA claim under Title VII and not the ADA); Durham v. Rural/Metro Corp.,

 955 F.3d 1279, 1285 (11th Cir. 2020) (same); Legg v. Ulster Cnty., 820 F.3d 67, 72–73 (2d Cir.

 2016) (same). Thus, any failure to exactly follow ADA related policies does not show that

 Defendant acted with discriminatory intent toward pregnant employees.

        Furthermore, Plaintiff does not demonstrate how any company policies were meant to

 adversely affect pregnant employees. In Young, the Supreme Court held that a plaintiff can

 demonstrate pretext by pointing to “the fact that [the employer] has multiple policies that

 accommodate nonpregnant employees with lifting restrictions.” Young, 575 U.S. at 299. But, as

 mentioned earlier, Defendant was able to accommodate other pregnant employees. As such, there




                                                 13
Case 1:19-cv-03185-MEH Document 73 Filed 09/09/21 USDC Colorado Page 14 of 19




 is evidence that Defendant did not simply accommodate nonpregnant employees but also pregnant

 employees. To the extent that Defendant did not follow the policies with regard to Plaintiff

 specifically, that alone does not establish a discriminatory intent. See Hinds v. Sprint/United

 Mgmt. Co., 523 F.3d 1187, 1198–99 (10th Cir. 2008) (“[T]he mere failure of a company’s

 employees to follow their employer’s manuals and written directives, without more, does nothing

 to suggest discrimination, as opposed to perhaps, say, laxity on the part of company employees.”).

           Second, Plaintiff argues that the failure to consider accommodating her by moving her to

 an open position is evidence of pretext. Specifically, she contends that she could have performed

 the General Laborer job. Resp. at 33. As an initial matter, Plaintiff again relies on the ADA

 without citing authority for why any part of the ADA statutory framework applies in the PDA

 context. Regardless, the General Laborer position had an average lifting requirement of twenty-

 three pounds. Exh. K at 2. Plaintiff requested that Dr. Black increase her lifting restriction from

 fifteen pounds to twenty pounds which Dr. Black obliged. Exh. G at 177:11–178:20. Plaintiff

 inquired further if Dr. Black could increase the lifting restriction to thirty pounds, but Dr. Black

 refused. Id. By Plaintiff’s own admission and her documented restrictions, she could not perform

 a job with an average twenty-three-pound lifting requirement. This alone defeats the proposition

 that Defendant’s failure to move her to the General Laborer position was pretext for discrimination.

           Also, Plaintiff asserts she could have been transferred to a Lab Technician role or a DMC

 Operator role, neither of which required lifting over twenty pounds. 8 Resp. at 34. There appears

 to be a fact dispute about whether such positions were available at the time of Plaintiff’s pregnancy.

 Exh. 14 at 11:22–24, 13:15-34, 44:14–19, 47:15–50:22 (inconsistent testimony about the

 availability of these positions); Exh. T, ECF 67-4. Even if these positions were available, Plaintiff



 8
     Although, the Court notes that Plaintiff never specifically made this request at the time.


                                                    14
Case 1:19-cv-03185-MEH Document 73 Filed 09/09/21 USDC Colorado Page 15 of 19




 fails to show how not moving Plaintiff to one of them is evidence of a hidden discriminatory

 motive. Plaintiff cites to deposition testimony that others may have been accommodated by

 moving roles. Exh. 2 at 41:21–25, ECF 60-2. However, this testimony was in response to the

 question, “Did you ever see a pregnant employee accommodated with – by being changed from

 their normal position to a general labor position?” Id. The affirmative response, “I have seen

 individuals accommodated by moving them to a different role, yes,” indicates that Defendant has

 accommodated pregnant individuals in this manner. Even if Plaintiff was entitled to be moved, an

 argument that the Court is not convinced Plaintiff sufficiently supported, the fact that other

 pregnant individuals have been accommodated in this manner counteracts the notion that

 Defendant’s reasons are based on discriminatory intent.

        Despite Plaintiff’s other facts falling short of meeting her burden, Plaintiff’s third alleged

 fact does not. Plaintiff argues Mr. Frisbie’s emphasis on the amount of lifting required by Break

 Relief Operators is not credible and thus evidence of pretext. In a general sense, the Court has

 already addressed Plaintiff’s lifting restrictions and the requirements of her job. Mr. Frisbie’s

 emphasis advances the needle little in that regard. However, Plaintiff has a better argument in

 pointing to Mr. Frisbie’s comment of personal concern over Plaintiff’s safety if she kept working

 while pregnant. Exh. 2 at 58:2–5; Exh. 10 at 73:12–74:13, ECF 60-10. The Supreme Court has

 held that “discrimination on the basis of sex because of safety concerns is allowed only in narrow

 circumstances,” and “that danger to a woman herself does not justify discrimination.” Int'l Union,

 United Auto., Aerospace & Agr. Implement Workers of Am., UAW v. Johnson Controls, Inc., 499

 U.S. 187, 202 (1991).

        Defendant opines that Mr. Frisbie’s comment was his personal opinion and cannot

 constitute direct evidence of discriminatory intent. See Heim v. State of Utah, 8 F.3d 1541, 1546–




                                                 15
Case 1:19-cv-03185-MEH Document 73 Filed 09/09/21 USDC Colorado Page 16 of 19




 47 (10th Cir. 1993) (“an offer of . . . discriminatory statements, from which it was argued that the

 determining cause of employment decision might be inferred, [is] not direct evidence of causation

 on the employment decision”) (quotation omitted). But that case is distinguishable from this one.

 There, a direct supervisor, during a conversation about problems with the plaintiff’s work,

 remarked, “Fucking women, I hate fucking women in the office.” Id. at 1546. Shortly after the

 conversation, the plaintiff (a woman) was denied permission to take a temporary field assignment

 for which she had previously been granted permission. Id. The Tenth Circuit upheld the trial

 court’s finding that the comment did not constitute direct evidence of discriminatory intent. Id.

 The court reasoned that although the comment “was certainly inappropriate and boorish, it was on

 its face a statement of [the supervisor’s] personal opinion.” Id. at 1547.

         Unlike that case, Mr. Frisbie’s comment is not some general opinion. It is specifically

 directed at Plaintiff and involves Mr. Frisbie’s personal concern over Plaintiff’s ability to work

 while pregnant. “While ‘[i]solated comments, unrelated to the challenged action, are insufficient

 to show discriminatory animus[,]’ a plaintiff can show such animus by ‘demonstrat[ing] a nexus

 between the allegedly discriminatory statements and the defendant’s decision.” Minshall v.

 McGraw Hill Broadcasting Co., Inc., 323 F.3d 1273, 1281 (10th Cir. 2003) (quoting rea v. Martin

 Marietta Corp., 29 F.3d 1450, 1457 (10th Cir. 1994)). Here, Mr. Frisbie’s comment of concern

 came in the same conversation as when he determined that Defendant could not accommodate her.

 Thus, a reasonable jury could conclude that Mr. Frisbie’s statement expressed discriminatory

 intent based on Plaintiff’s pregnancy, and that the decision to not accommodate stemmed from

 that intent.

         The question is whether this piece of evidence alone is sufficient to find Plaintiff has met

 her burden of showing pretext. “Credibility determinations, the weighing of the evidence, and the




                                                  16
Case 1:19-cv-03185-MEH Document 73 Filed 09/09/21 USDC Colorado Page 17 of 19




 drawing of legitimate inference from the facts are jury functions, not those of a judge, whether he

 is ruling on a motion for summary judgment or for a directed verdict.” Anderson v. Liberty Lobby,

 477 U.S. 242, 255 (1986). It is not the role of this Court to weigh the evidence. “The plaintiff’s

 burden ‘is only to demonstrate a genuine dispute of material fact as to whether the proffered

 reasons were unworthy of belief.’” Deffenbaugh v. Winco Fireworks Intern., LLC, 2009 WL

 662643, at *3 (D. Kan. Mar. 11, 2009). Although it is not a facially strong case of discrimination,

 Plaintiff has nevertheless met her burden in demonstrating a genuine dispute of material fact.

 Accordingly, summary judgment in favor of Defendant on this claim would be inappropriate.

 II.    FMLA Interference

        To establish an FMLA interference claim, a plaintiff must demonstrate “‘(1) that she was

 entitled to FMLA leave, (2) that some adverse action by the employer interfered with her right to

 take FMLA leave, and (3) that the employer’s action was related to the exercise or attempted

 exercise of her FMLA rights.’” Dalpiaz v. Carbon Cnty., Utah, 760 F.3d 1126, 1132 (10th Cir.

 2014) (quoting Campbell v. Gambro Healthcare, Inc., 478 F.3d 1282, 1287 (10th Cir. 2007)).

 Here, there is no genuine dispute that Plaintiff was entitled to FMLA leave. Rather, Defendant

 argues that Plaintiff cannot make out either the second or third element of the prima facie case.

        As to the second element of adverse action, “‘the employee must show that she was

 prevented from taking the full 12 weeks[ ] of leave guaranteed by the FMLA, denied reinstatement

 following leave, or denied initial permission to take leave.’” Id. In other words, “an interference

 claim arises when an adverse employment decision is made before the employee has been allowed

 to take FMLA leave or while the employee is still on FMLA leave.” Id. Plaintiff asserts that

 Defendant’s adverse action was not giving her a different accommodation such that she had to use




                                                 17
Case 1:19-cv-03185-MEH Document 73 Filed 09/09/21 USDC Colorado Page 18 of 19




 FMLA leave instead. In doing so, Defendant “prevented [her] from using her FMLA for the birth

 of her child and jeopardized the stability and economic security of her family.” Resp. at 38.

        Yet, there is no genuine dispute that Plaintiff took the full twelve weeks of FMLA leave.

 See Exh. O. She exhausted her FMLA leave on February 20, 2018. Id. After that, Plaintiff did

 not return to work but remained on Short-Term Disability benefits through May 20, 2018. Exh. G

 at 228:13–229:21. Even after that, Plaintiff chose to remain off work for several more weeks in

 order to care for her newborn. Id. at 229:22–230:11. When Plaintiff wanted to return, Defendant

 reinstated her to her same position as Break Relief Operator. Id.

        On these facts, the Court does not find that Plaintiff can establish a prima facie case. Even

 assuming Plaintiff suffered an adverse employment action, there is no evidence in the record that

 such action interfered with her ability to take FMLA leave. She utilized the full twelve weeks

 permitted by law. Plaintiff having to go on short term disability for an extended period after her

 FMLA leave does not establish any wrongdoing on Defendant’s part. See Singh v. New York State

 Dep’t of Taxation and Finance, 911 F. Supp. 2d 223, 240 (W.D.N.Y. 2012) (finding no FMLA

 interference when plaintiff received the full twelve-week leave even though she had an extended

 one-year leave of absence). Moreover, Plaintiff was able to be reinstated to her same position after

 her absence from work. Therefore, Plaintiff was not “prevented from taking the full 12 weeks[ ]

 of leave guaranteed by the FMLA, denied reinstatement following leave, or denied initial

 permission to take leave.” Dalpiaz, 760 F.3d at 1132.

        Although Plaintiff has not raised this particular point, the Court addresses one other matter.

 Other circuits have recognized claims for FMLA interference when the plaintiff involuntarily (i.e.,

 forced by the employer) used all the permitted leave. See Wysong v. Dow Chemical Co., 503 F.3d

 441, 450 (6th Cir. 2007). However, those cases also hold that if a plaintiff never requested




                                                 18
Case 1:19-cv-03185-MEH Document 73 Filed 09/09/21 USDC Colorado Page 19 of 19




 additional FMLA time, the plaintiff does not have a ripe claim. Id. (finding plaintiff does not have

 viable claim “because she cannot show that she was denied FMLA leave to which she was entitled

 as a result of [the employer] forcing her to take earlier leave”); Huffman v. Speedway LLC, 621 F.

 App’x 792, 797 (6th Cir. 2015) (“In this case, [the plaintiff] never requested FMLA leave and so

 her involuntary-leave claim remains unripe.”). The record in this case does not indicate that

 Plaintiff ever requested FMLA leave—and thus was ever denied leave—after she had used her full

 twelve weeks. Therefore, even under the standard applied in other circuits, Plaintiff failed to

 establish the elements of her FMLA interference claim. Accordingly, summary judgment for

 Defendant on this claim is appropriate.

                                           CONCLUSION

        For the foregoing reasons, Defendant’s Motion [filed May 14, 2021; ECF 57] is granted

 in part and denied in part. The Motion is granted as to the FMLA interference claim, so that

 claim is dismissed. The Motion is denied as to the pregnancy discrimination claim.

        Entered this 9th day of September, 2021, at Denver, Colorado.

                                                      BY THE COURT:




                                                      Michael E. Hegarty
                                                      United States Magistrate Judge




                                                 19
